                     Case 1:21-cv-00532-SAG Document 28-2 Filed 04/06/21 Page 1 of 1

bocarrasco47@outlook.com

From:                     Janker, Caitlin <cjanker@mtb.com> on behalf of Office of the President
                          <OfficeofthePresident@mtb.com>
Sent:                     Monday, February 8, 2021 9:59 AM
To:                       bocarrasco47@outlook.com
Subject:                  Correspondence Acknowledgment Email


Dear Mr. Carrasco:

We’d like to confirm that we have received your correspondence to this email, by phone, and directly to Mr. Christopher Kay at
M&T’s Executive Offices via email and LinkedIn, and are currently researching your concerns with the appropriate area(s) of M&T.

Please know that we will respond to your concerns in writing. Should you have any questions in the meantime, feel free to reply to
this e‐mail, OfficeofthePresident@mtb.com or call us at 716‐635‐4520.

Sincerely,

Office of the President


This email may contain privileged and/or confidential information that is intended solely for the use of the addressee. If
you are not the intended recipient or entity, you are strictly prohibited from disclosing, copying, distributing or using any
of the information contained in the transmission. If you received this communication in error, please contact the sender
immediately and destroy the material in its entirety, whether electronic or hard copy. This communication may contain
nonpublic personal information about consumers subject to the restrictions of the Gramm‐Leach‐Bliley Act and the
Sarbanes‐Oxley Act. You may not directly or indirectly reuse or disclose such information for any purpose other than to
provide the services for which you are receiving the information. There are risks associated with the use of electronic
transmission. The sender of this information does not control the method of transmittal or service providers and
assumes no duty or obligation for the security, receipt, or third party interception of this transmission.




                                                                 1
